Wyly, J.
Tiie case is correctly stated by plaintiff’s counsel, and is the following:
The plaintiff, as a curator of the vacant succession of J. R. J. Daniel, instituted this suit agaiDst the defendant, the curator of the succession of Junius Daniel, in order to set aside the sale of a large tract of land situated in the parish of Caddo, made by the said J. R. J. Daniel to the said Junius Daniel,' on the second day of April, 1859, on account of the non-payment of the purchase price. Plaintiff alleges that the consideration of said sale was the five promissory notes of the said Junius Daniel, and that no payment whatever has been made thereon. He files said notes as a part of his petition, and prays for dissolution of the sale and the restoration of the lands to the succession of J. R. J. Daniel.
*538Mrs. F. W. Daniel intervened in the suit as the surviving widow in community of J. R. J. Daniel, deceased, and attacked the sale on the ground that it was null and void in law, because it was in fact a donation in disguise of real estate belonging to the community existing between herself and her said deceased husband, and was intended to ■deprive her of her just rights in said community property. She prays for an annullment of the sale and the restoration of the lands to the ■succession of J. R. J. Daniel, and for a recognition of her community rights, subject to administration.
Defendant, in his answer, “ admits that on the second day of April, 1859, Junius Daniel purchased, by public act passed before Thomas H. Pitts, recorder of Caddo parish and ex offieio notary public, certain lands and negroes, for which he executed his five promissory notes, each for the sum of three thousand dollars, with six per centum interest thereon from date, said notes being of even date with said act of sale, and severally due one, two, three, four and five years after date j to which act of sale special reference is made for greater certainty, and is hereto attached and made part hereof.” Defendant further answering, avers that the notes given for the purchase price became the property of Junius Daniel, and after his death fell into the hands of his administrator, J. R. J. Daniely and further answering, pleads the prescription of five and ten years.
The answer of defendant to the petition of intervention is a general -denial.
Upon these pleadings the parties went to trial, and there was judgment for plaintiff, dissolving the sale with a recognition of intervenor’s community rights.
From this judgment the defendant appealed. The leading question in this case is, can a sale be dissolved if the notes for the price are prescribed 9 It is the first time we are aware of that this point has been presented'for adjudication to this court. On general principles we think it can not.
The seller having conveyed the title and delivered the thing, has •executed his obligation arising in the contract of sale. The buyer executing notes for the price, defers till their several maturities the execution of his obligation to pay the price.
Now, the foundation of this action is the failure or refusal of the buyer to discharge his obligation to pay the price. R. C. C. 2561.
The court is applied to for a remedy on account oí this failure to discharge the leading obligation of the buyer. The remedy appertaining to this obligation invoked by the plaintiff is to order the resolution of the sale. This is just as legal a remedy as to order the payment of the price. Either would be a complete discharge of the obligation to pay the price.- It is in the discretion of the court to give *539the order in tlie alternative, decreeing tlie payment of the price in a specified time, or on failure thereof, ordering the dissolution of the sale. R, C. C. 2562.
There are, therefore, two modes by which the legal obligation of the buyer may be discharged. R. C. C. 2549, 2561. Rut if the obligation to pay the price evidenced by the notes be already discharged, we do not see that the court can grant either remedy. R. C. C. 3540.
There are several modes of discharging legal obligations, and one is as complete and effectual as the other. R. C. C. 2130. Prescription, ■compensation or voluntary remission extinguishes a legal obligation as thoroughly as payment. There is no difference in the effect. The ■operation of either is utterly destructive of the'juridical necessity imposed on the obligor. Now, if the obligation to pay the price evidenced by the notes be extinguished by prescription, it is no longer a legal obligation; it may be a natural obligation, but this can not be a cause of action. R. C. C. 1757.
We can not enforce the obligation of the buyer to pay the price in the case before us by ordering the resolution of the sale, because that legal obligation has already been discharged. R. C. U. 3540. The effect of the dissolving condition is one of the modes provided by law to extinguish legal obligations. R. C. C. 2130. Now, a legal obligation that has already become extinguished by prescription need not be again discharged by the effect of the dissolving condition, if the discharge of a legal obligation by one mode be as efficacious as by another. An obligation that has been compensated or voluntarily remitted need not be paid in order to discharge it, and the court will ■not compel the performance of an obligation already discharged in one ■of the modes provided by law.
If the sale before us be dissolved, what legal obligation will be discharged by the effect of the dissolving condition? Surely not the obligation to pay the price. That has been already extinguished by prescription. The application of a legal remedy always discharges a legal obligation in whole or in part; it is never applied to enforce a natural obligation. By the textual provisions of our law the effect of the dissolving condition is laid down as one of the modes of extinguishing legal obligations. R. C. C. 2130.
There is no legal obligation in the case before us to be executed, or remaining to be discharged, but the obligation of the buyer to pay the price. R. C. C. 2549. That is the cause of complaint. It is the obligation sought to be enforced. But that has now ceased to be a legal obligation. By the lapse of time its payment is implied or presumed. It is the interest of the commonwealth that litigants should be compelled to prosecute their demands in the time limited in the statutes of prescription. If they fail to do so, the law declares the obligation *540discharged on the presumption of payment, arising from their long delay in not complaining of the want of payment. R. C. C. 2130, 3540.
We think the remedy of the resolution of the sale should not be granted, because if ordered it would not discharge the legal obligation of the buyer .to pay the price (the only unexecuted obligation there was in the act of sale), because that obligation has already been discharged as effectually by prescription as if it had been paid.
After the notes were prescribed the defendant was no longer in default for the price; the obligation to pay the price was no longer binding on him. R. C. C. 3540, 3541. The resolution of the sale can not be invoked in the absence of the obligation binding the buyer to pay the price. R. C. C. 2561.
The seller having conveyed and delivered the thing, and the obligation of the buyer to pay the price having become extinguished according to law, the contract of sale is entirely executed; there remains nothing to be enforced.
In view of our conclusion on the question of prescription it becomes unnecessary to examine the'other points presented in this case.
It is therefore ordered that the judgment herein be avoided and annulled; and it is now ordered that the demand of the plaintiff be rejected, with costs of both courts. It is further ordered that the intervention herein be dismissed at the costs of the intervenor.